COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Alliance Machine & Specialties, Inc.

Appellate case number:     01-21-00022-CV

Trial court case number: 2019-79056

Trial court:               234th District Court of Harris County

        Relator, Alliance Machine & Specialties,Inc. has filed a petition for writ of mandamus in
this Court, challenging the November 5, 2020 order denying relator’s motion to disqualify
attorney Muhammad Aziz and other plaintiffs’ co-counsel, subject to its motion to transfer
venue. The November 5, 2020 order was signed by the Honorable Donna Roth, who was
presiding in the 234th District Court of Harris County, Texas while the Honorable Lauren Reeder
was on maternity leave.
        This original proceeding for petition of writ of mandamus is abated and remanded to the
trial court to allow Judge Reeder to reconsider the ruling made the basis of relator’s petition. See
In re Alsenz, 152 S.W.3d 617, 623 (Tex. App.—[1st District] 2004, orig. proceeding)
(“Mandamus should not lie . . . against a trial judge that has not had an opportunity . . . to grant
the relief requested by the petition.”); In re Blevins, 480 S.W.3d 542, 543-44 (Tex. 2013); see
also TEX. R. APP. P. 7.2(b).
        Within thirty days of the date of this order, the parties are directed to notify the Clerk of
this Court of any action taken on reconsideration of the rulings made the basis of relator’s
petition and file any orders regarding reconsideration of those rulings in a supplemental
mandamus record. The Court will then consider a motion to reinstate or motion to dismiss this
proceeding, as appropriate.
       This original proceeding is abated, treated as a closed case, and removed from this
Court’s active docket.
       Relator also has filed an emergency motion to stay the underlying trial court proceedings
during the pendency of the mandamus proceeding. Relator’s motion to stay is dismissed as
moot.
       It is so ORDERED.
Judge’s signature: ___________/s/ Julie Countiss__________
                              Acting individually


Date: January 26, 2021